UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH D. KNIGHT,

                               Plaintiff,

                      -against-
                                                                   19-CV-4762 (LLS)
FORMER BRONX S.D.N.Y. U.S. ATTORNEY
                                                               ORDER OF DISMISSAL
“Formerly The Network”; MARIA CALDERON;
                                                               AND ORDER TO SHOW
CYNTHIA L. SIMON; JENNIFER ARROYO
                                                               CAUSE UNDER 28
A.K.A. Peter Simon; BRONX S.D.N.Y U.S.
                                                               U.S.C. § 1651
ATTORNEY D.O.D. STAFF A.K.A. James Valentine
of “The Network”; A.F. ZIMSTER; DEE CIARE of
Bronx S.D.N.Y. “The Network,”

                               Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction. Plaintiff sues individuals he identifies as members of the “Bronx S.D.N.Y. U.S.

Attorney Staff.” By order dated May 29, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the reasons discussed below, the

Court dismisses this action.

                                      STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and
interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff’s complaint is not a model of clarity. Here is a portion of it verbatim:

       Main witnesses: Christopher [illegible] of U.S. Intelligence, who I have contacted
       about “the Network” of Bronx N.Y. S.D.N.Y. He said he represented “Spot Light
       Investigation,” also N.J. Attorney General G. Gerwal about Defendants former
       employment of N.Y. and residency of N.J. could he investigate the fact the senator
       Bob Menendez of Defendants residency denies [illegible] investigation
       harassment from N.J. but of New York State employment U.S. Attorney that work
       from home with there Bronx NY S.D.N.Y. U.S. Attorney internet “the Network”
       contact, Agent Quinn of Department of Homeland Security who is to establish
       evidence of my complaint, Agent Quinn of former service U.S. Marines and Iraqi
       war veteran, I spoke to agent Quinn in 2017 with a 99th 10th Ave. D.E.A.

(ECF No. 2 ¶ III.) Plaintiff further states that Defendants are part of a “network” that has invaded

his “privacy in a Latino plot pertaining my birthday ‘Cinco de Mayo’ . . . due to my reports in

1998 D.E.A. 10029 investigation of David [illegible] with Latinos and federal arrest, 2010,

James Valentine of the network . . .” (Id. at 11.)




                                                     2
                                           DISCUSSION

A.     Plaintiff’s Claims

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

B.     Plaintiff’s Litigation History

       Plaintiff has filed four other cases that the Court dismissed as frivolous and for failure to

state a claim, and the Court previously warned him that further frivolous litigation could result in

an order barring him from filing new civil actions in forma pauperis in this Court without the

Court’s leave under 28 U.S.C. § 1651. See Knight v. Arroyo, No. 18-CV-11030 (LLS) (S.D.N.Y.

May 9, 2019); Knight v. As “Tort Liability,” No. 18-CV-4166 (LLS) (S.D.N.Y. Dec. 18, 2018);

Knight v. United States District Court, No. 17-CV-0391 (TPG) (S.D.N.Y. Feb. 24, 2017); Knight

v. United States Government, No. 17-CV-0567 (CM) (S.D.N.Y. Apr. 13, 2017).

       Accordingly, Plaintiff is ordered to show cause why he should not be barred from filing

any further actions in this Court IFP without first obtaining permission from this Court to file his

complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam) (“The

unequivocal rule in this circuit is that the district court may not impose a filing injunction on a

litigant sua sponte without providing the litigant with notice and an opportunity to be heard.”).

                                                  3
Within thirty days of the date of this order, Plaintiff must submit to this Court a declaration

setting forth good cause why the Court should not impose this injunction upon him. If Plaintiff

fails to submit a declaration within the time directed, or if Plaintiff’s declaration does not set

forth good cause why this injunction should not be entered, he will be barred from filing any

further actions IFP in this Court unless he first obtains permission from this Court to do so.

                                          CONCLUSION

         The Clerk is directed to assign this matter to my docket, mail a copy of this order to

Plaintiff, and note service on the docket. The complaint, filed in forma pauperis under 28 U.S.C.

§ 1915(a), is dismissed as frivolous and for failure to state a claim upon which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii). Plaintiff shall have thirty days to show cause by

declaration why an order should not be entered barring him from filing any future action in

forma pauperis in this Court without prior permission. A declaration form is attached to this

order.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     May 31, 2019
            New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   4
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
